PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $102.00 for damage to her vehicle that occurred on the exit ramp of Interstate Route 81 located at or near Inwood, Berkeley County.
In its Answer, respondent admits the validity of the claim and that the amount is fair and reasonable. The Court is aware that respondent does not have a fiscal method for paying claims of this nature; therefore, the claim has been submitted to this Court for determination.
In view of the foregoing, the Court is of the opinion to and does make an award *47to claimant in the amount of $102.00.
Award of $102.00.